Citation Nr: 1821388	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-63 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On the December 2016 Form 9, the Veteran indicated that he wished to only appeal the issue of entitlement to service connection for bilateral hearing loss.  Consequently, the other issues are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The board finds that service connection for bilateral hearing loss is warranted as the most probative evidence of record shows that the Veteran's hearing loss is related to his in-service noise exposure experienced while working as carpenter.  Specifically, the Veteran reported that while he was in the Army, he worked with the Engineers to build bridges and roads through Thailand. Additionally, he stated that he was exposed to noise from the compressors, jack hammers, and large trucks.  Lastly, the Veteran stated that had hearing loss since he left the service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's private medical records confirm that his medical condition meets the regulatory requirements for hearing loss under 38 C.F.R. § 3.385.  See January 2017 Audiometry Examination.  The provider who performed the examination opined that the Veteran's hearing loss is more likely than not caused by acoustic trauma sustained in service based on his case history, audiological evaluation, and absence of hazardous noise as a civilian.  Id.  This opinion is based on consideration of the Veteran's reported in-service symptomatology and exposure to construction and carpentry noise.  This conclusion contrasts with the negative July 2014 VA medical opinion where the audiologist opined that the Veteran's hearing loss was not related to service as there is an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

Thus, the evidence is in at least relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102



					
      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


